— Judgment unanimously affirmed without costs. Memorandum: The calculation of damages for wrongful death is a matter resting within the province of the finder of the fact (Parilis v Feinstein, 49 NY2d 984, 985). Among the factors to be considered in making an award for pecuniary damages in a death action involving a child are age, life expectancy, decedent’s earning potential, probability of means to support parents, if they are in need, and the relationship between *608decedent and those persons claiming to suffer pecuniary loss and the circumstances of those persons (Franchell v Sims, 73 AD2d 1, 5-6). Here, decedent was 18 years of age, in the twelfth grade in school, and at the time of his death he lived with his mother. There was no proof of his earning potential, the amounts of money given to or services provided for his mother, the relationship that he had with his mother, the financial circumstances of the mother, or any other circumstances to indicate that the mother had a reasonable expectation of future assistance from decedent. Thus, the Court of Claims was justified in determining that the mother had suffered no pecuniary loss as the result of decedent’s death. (Appeal from Judgment of Court of Claims, Quigley, J. — Negligence.) Present — Dillon, P. J., Boomer, Pine, Balio and Davis, JJ.